Case 6:16-bk-10251-SY   Doc 334 Filed 01/13/20 Entered 01/13/20 08:39:34   Desc
                         Main Document     Page 1 of 5
Case 6:16-bk-10251-SY   Doc 334 Filed 01/13/20 Entered 01/13/20 08:39:34   Desc
                         Main Document     Page 2 of 5
Case 6:16-bk-10251-SY                    Doc 334 Filed 01/13/20 Entered 01/13/20 08:39:34                                           Desc
                                          Main Document     Page 3 of 5




            ¤1xÈj ČçČ-¬ø³Č ét°ÍuòÆā;ăýČ ¯Â¥ßê·âČ ÄČ´Å0µ<JKĄÉþČ ąČ Ê ¡ ÎsÏvČà=ĆLqkMN>Č ëÝČ ?@Č ìČ         a OPrA (Č¦ÓËČ

          wb¶_Č

          Č}ČlČ§Øù¨ãćČ eČ V3W4Č

    
          yČ¿Č ­Ùú© ČĈČ f!Č XĉČ
                                                     
    
            zČÐ.mČ À®Ôn±óČĊČ g"ČY5ZBČ
    ; ;
    


   C6Č
                  
   Č

   [Č
          D2ČTUÿQČ#íÑÒ÷ÜÌČ h$Č\7]8Č                             
                                                                9;; 5$#;:;3/; +%0;; 4;&,*'-6)8;
   E%
     FČ
                                                                            S .ATHAN & 3MITH
                                                                       
                                                                              
   G`Č                                                                 |ČôõÚÖ¸ûèČ¾ÞäČî¹&«ÛČ'¢öČ ºï»ĂĀ+Č Ãáð¼åČ ) Áæ×ñ½²Č

   HcČ

   IdČ Č{ČČoČ ªÕÇ/RSüČ i*Č^9p:Č                                           
   ~Č
                                                                  £,Č 
                                                                        ċČ
      ;                                                                    
                                                                    ; ; .; ;127!"(;


   




    
   




              
          
   Case 6:16-bk-10251-SY                      Doc 334 Filed 01/13/20 Entered 01/13/20 08:39:34                                                   Desc
                                               Main Document     Page 4 of 5

                                                   PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                              MALCOLM & CISNEROS, A Law Corporation
                                               2112 Business Center Drive, Second Floor
                                                           Irvine CA 92612

A true and correct copy of the foregoing document described as STIPULATION BETWEEN STEVEN M. SPEIER, CHAPTER
7 TRUSTEE, AND KEVAN A. GREEN AND DINA J. GREEN REVOKING CHAPTER 7 DISCHARGE will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner entitled
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling General
Order(s) and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
13, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

CHAPTER 7 TRUSTEE: Steven M Speier (TR) lmorvant@glassratner.com, sms@trustesolutions.net,
sspeier@glassratner.com, C183@ecfcbis.com
US TRUSTEE: United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
DEBTOR’S ATTORNEY: Javier H Castillo jhcecf@gmail.com, castillojr86381@notify.bestcase.com

                                                                                        Service information continued on attached page


2. SERVED BY UNITIEDSTATES MAIL:
On January 13, 2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.


DEBTOR: Kevan A. Green & Dina J. Green, 40157 Balboa Dr., Temecula, CA 92591

                                                                                        Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 13, 2020 I served the following
persons and/or entities by personal delivery, overnight mail service or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on the judge will be completed no later than 24 hours after the document is filed.

(VIA PERSONAL DELIVERY) HONORABLE BANKRUPTCY COURT JUDGE: Scott H. Yun, 3420 Twelfth Street,
Riverside CA 92501

                                                                                        Service information continued on attached page


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

January 13, 2020        Erica F. Pedraza                                           /s/ Erica F. Pedraza
Date                    Type Name                                                  Signature

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California
June 2012                                                                                                                   F 9013-3.1.PROOF.SERVICE
   Case 6:16-bk-10251-SY            Doc 334 Filed 01/13/20 Entered 01/13/20 08:39:34            Desc
                                     Main Document     Page 5 of 5

CONTINUED, SECTION 1
NOTICE: Shraddha Bharatia notices@becket-lee.com
NOTICE: Michael J Bujold Michael.J.Bujold@usdoj.gov
NOTICE: Arturo M Cisneros arturo@mclaw.org
NOTICE: Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
NOTICE: Alexander K Lee ecfcacb@aldridgepite.com, akl@ecf.courtdrive.com
NOTICE: Megan E Lees caecf@tblaw.com
NOTICE: Erin M McCartney bankruptcy@zbslaw.com, emccartney@ecf.courtdrive.com
NOTICE: Edward G Schloss egs2@ix.netcom.com
NOTICE: Mohammad Tehrani mtehrani@duanemorris.com
NOTICE: Brian H Tran btran@firstam.com
NOTICE: Rose M Velasquez bankruptcy@rtresolutions.com
NOTICE: Nathan F Smith nathan@mclaw.org, CACD_ECF@mclaw.org; mcecfnotices@ecf.courtdrive.com;
cvalenzuela@mclaw.org

CONTINUED, SECTION 2
NOTICE: Karl T Anderson CPA Inc., 340 South Farrell Drive Suite A210, Palm Springs, CA 92262
NOTICE: Bonnie Kipperman, 9549 Sunset Avenue, La Mesa, CA 91941
